    Case: 1:18-cr-00607 Document #: 95 Filed: 04/16/21 Page 1 of 17 PageID #:249




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

UNITED STATES OF AMERICA,                                  )
                                                           )
              Plaintiff,                                   )      No. 1:18-CR-00607
                                                           )
       v.                                                  )
                                                           )      Judge Edmond E. Chang
AARON CLARK,                                               )
                                                           )
              Defendant.                                   )

                           MEMORANDUM OPINION AND ORDER

       Aaron Clark is charged with knowingly possessing a firearm after being con-

victed of a felony. 18 U.S.C. § 922(g)(1). During the course of the prosecution, his de-

fense counsel encountered some difficulty with communicating with Clark and also

learned that Clark previously had been diagnosed with schizoaffective disorder. R.

37.1 So defense counsel filed a motion to determine Clark’s mental competency. Id.

Each side hired psychologists to examine Clark, and the psychologists generated re-

ports and testified at an evidentiary hearing. As explained in this Opinion, on review

of the testimony and the record evidence, the Court finds that Clark is mentally com-

petent: he understands the nature and consequences of the proceedings, and he is

able to properly assist in his defense.




       1At   this point, after the examinations of Clark (in which he discussed the case at some
length with the experts, particularly the government’s expert), the evidentiary hearing, and
the oral argument, it would appear that the sealed version of the motion for the competency
hearing, R. 37, can be unsealed (or at least parts of it). By April 21, 2021, defense counsel
shall file a Position Paper on whether the motion should be unsealed.
                                               1
   Case: 1:18-cr-00607 Document #: 95 Filed: 04/16/21 Page 2 of 17 PageID #:250




                                   I. Background

      Clark not only is charged with possessing a firearm after being convicted of a

felony, 18 U.S.C. § 922(g)(1), the government believes that his prior convictions qual-

ifies him as an armed career criminal, so the indictment also charges Clark under

that provision, 18 U.S.C. § 924(e)(1). R. 1, Indictment. It turns out that the alleged

offense conduct is relevant to the mental-competency determination, so it is worth

summarizing the evidence (or, at least, what the government intends to prove). This

summary is drawn from the expert report written by the government’s expert-psy-

chologist witness, Dr. Diana Goldstein, who in turn drew the facts from the Chicago

Police Department report of Clark’s arrest. Gov. Exh. 2, Goldstein Report at 3. For

purposes of the competency determination, Clark has not disputed the description of

the government’s evidence, but of course has not admitted that those facts are true.

      On February 25, 2018, a car in which Clark was a passenger was pulled over

for expired license plates. Goldstein Report at 3. The officers asked the driver for his

license and proof of insurance, but the driver had neither; plus, the driver appeared

nervous (according to the police report). Id. So the officers asked the driver and Clark

to get out of the car. Id. Clark provided the officers with his name; after running his

name, the officers determined that he was a convicted felon with four outstanding

arrest warrants. Id. The officers searched the car and found a gun under the passen-

ger seat (remember that Clark was the passenger). Id. The arrest report asserts that

Clark absolved the driver and took full responsibility, admitting, “My guy don’t have

anything to do with this. This gun is all mine.” Id. After being taken to the police



                                           2
   Case: 1:18-cr-00607 Document #: 95 Filed: 04/16/21 Page 3 of 17 PageID #:251




station, Clark waived his Miranda rights and again affirmed that the gun belonged

to him. Id. Those are the key underlying facts on the offense conduct, at least as the

government would offer them at trial.

      After receiving medical records confirming that Clark previously had been di-

agnosed with schizoaffective disorder, as well as with depression and substance-

abuse disorders, and after becoming concerned that Clark could not assist in his own

defense, defense counsel moved for a competency hearing, 18 U.S.C. § 4241(a). R. 37.

The Court granted the motion, R. 45, setting in motion the hiring of expert psycholo-

gists on both sides. Clark first was evaluated by Dr. Michael Gelbort, the defense

expert, and later by Dr. Diana Goldstein, the government’s expert. R. 45, R. 50. Both

experts submitted reports and curricula vitae. See R. 83-1, Goldstein C.V., R. 83-2,

Report of Dr. Diana Goldstein; R. 84-1, Gelbort C.V., R. 84-2, Report of Dr. Michael

Gelbort. The Court held a competency hearing, via video-conference, across three

days, during which both experts testified and counsel for both sides presented argu-

ment. R. 88, 89, 90.

                                    II. Analysis

                       A. Definition of Mental Competency

      The federal criminal code disallows prosecutions from continuing if a defend-

ant is more likely than not “presently suffering from a mental disease or defect ren-

dering him mentally incompetent to the extent that he is unable to understand the

nature and consequences of the proceedings against him or to assist properly in his

defense,” 18 U.S.C. § 4241(d). Two forms of mental incompetency are embedded in



                                          3
    Case: 1:18-cr-00607 Document #: 95 Filed: 04/16/21 Page 4 of 17 PageID #:252




that definition: (1) the defendant is unable to understand the nature and conse-

quences of the case; and (2) the defendant is unable to properly assist in his defense.

Id. So (to put in affirmative terms) mental competency requires more than general

knowledge of the defendant’s situation and general memory of the alleged events. “It

is not enough for the district judge to find that the defendant is oriented to time and

place and has some recollection of events.” Dusky v. United States, 362 U.S. 402, 402

(1960) (cleaned up).2 Rather, “the test must be whether he has sufficient present abil-

ity to consult with his lawyer with a reasonable degree of rational understanding—

and whether he has a rational as well as factual understanding of the proceedings

against him.” Id. The mental-competency standard is identical for pleading guilty and

for standing trial. Godinez v. Moran, 509 U.S. 389, 398–99 (1993); see also McManus

v. Neal, 779 F.3d 634, 656 (7th Cir. 2015) (trial); United States v. Stoller, 827 F.3d

591, 595–96 (7th Cir. 2016) (guilty plea). This is the standard that the competing

experts applied, and it is time to summarize the competing reports.

                           B. Summary of Defense Report

       Clark was evaluated for the defense by clinical neuropsychologist Michael Gel-

bort, Ph.D., across four sessions in September and October 2019. Gelbort Report at 1.

Gelbort’s report describes the evaluation as having “the general purpose of under-

standing his [Clark’s] neuropsychological and clinical functioning and the more spe-

cific question of whether he possesses the requisite cognitive and emotional



       2This opinion uses (cleaned up) to indicate that internal quotation marks, alterations,
and citations have been omitted from quotations. See Jack Metzler, Cleaning Up Quotations,
18 Journal of Appellate Practice and Process 143 (2017).
                                              4
   Case: 1:18-cr-00607 Document #: 95 Filed: 04/16/21 Page 5 of 17 PageID #:253




functioning to be able to consult with [defense counsel] with a reasonable degree of

rational understanding in preparation and presentation of his defense, as well as

whether he has the ability to have a rational as well as factual understanding of the

proceedings against him.” Id. To this end, Gelbort interviewed Clark, took his per-

sonal history, and administered a number of neuropsychological tests: the Wechsler

Adult Intelligence Scale–IV (WAIS-IV), Wide Range Achievement Test–III, Trail

Making Test Parts A and B, Halstead Category Test, subtests from the Wechsler

Memory Scales–IV, and portions of the Luria Nebraska Neuropsychological Battery.

Id. It does not appear from his report that Gelbort sought or reviewed Clark’s medical

or criminal-history records.

      The bulk of Dr. Gelbort’s report is concentrated on Clark’s intellectual abilities.

Gelbort diagnosed Clark with Intellectual Disability, in large part based on Clark’s

Full Scale IQ test score of 65, which places him in the lowest 1% of the population.

Gelbort Report at 3. Gelbort also observed meaningful differences across various sub-

tests. Clark’s performance on the Working Memory Index and Processing Speed In-

dices was slightly stronger, placing him in the “Borderline Intellectually Disabled”

range, as compared with his lower performance on the Verbal Comprehension Index

and Perceptual Reasoning Index. Id.

      Dr. Gelbort further assessed Clark’s academic achievement, finding that his

sight-reading ability was equivalent to a second-grade level, his spelling was at a

third-grade level, and his mathematical computational abilities at a fourth-grade

level. Gelbort Report at 3. Gelbort observed that a sixth-grade level is typically “what



                                           5
   Case: 1:18-cr-00607 Document #: 95 Filed: 04/16/21 Page 6 of 17 PageID #:254




is deemed necessary for functioning in adult activities.” Id. Gelbort’s evaluation also

revealed that Clark has weaknesses and limitations in “higher cognitive abilities,”

including verbal-processing speed, quick thinking, problem solving, and executive

functioning; in each area, Clark performed below the second percentile. Id. at 4. Gel-

bort opined that, although Clark can participate in a conversation and may appear

“normal” to a lay observer, Clark nonetheless has significant impairments. Id.

      Based on those impairments, Gelbort reasoned, although Clark performs well

enough “in areas of concrete thinking such as visual scanning speed and remaining

free from distraction, his weaknesses occur in more significant areas (problem solv-

ing, reasoning, judgment) if adaptive skills and coping/functioning in intellectual or

self-preservation activities are of concern.” Id. at 4. Gelbort opined that those weak-

nesses—in “problem solving, reasoning, judgment”—“strongly suggests that he does

not possess the requisite intellectual and cognitive abilities to perform in his role,”

that is, to assist in his own defense. Id. at 4–5 (emphasis added). Gelbort went on to

say that Clark “certainly” could not assist in his defense “at a normal rate of speed or

without significant ongoing coaching and teaching.” Id. at 5.

                       C. Summary of Government Report

      Clark was evaluated for the government by clinical neuropsychologist Diana

Goldstein, Ph.D., during two sessions in March 2020. Goldstein Report at 1, 8. At the

outset, it is evident that Dr. Goldstein’s report reflects a far more detailed review of

relevant records than Dr. Gelbort’s. In particular, in addition to the clinical inter-

views and testing, Goldstein obtained and reviewed 17 sets of records comprising



                                           6
   Case: 1:18-cr-00607 Document #: 95 Filed: 04/16/21 Page 7 of 17 PageID #:255




much of Clark’s available medical and criminal-history records. Id. at 2–3. Beyond

those records, Goldstein also reviewed excerpts from audio-recordings of calls made

during Clark’s post-arrest detention in Cook County Jail. Id. In the calls, Clark ex-

plicitly discussed the alleged offense conduct (more on this later in the Opinion). Id.

at 3–4.

      In her report, Dr. Goldstein raised significant challenges to Dr. Gelbort’s meth-

odology. She observed, for example, that Gelbort relied entirely on Clark’s memory

about his personal and medical histories, rather than confirming this information

against available records. Goldstein Report at 5. She noted that Gelbort did not in-

quire into Clark’s adaptive functioning, which is typically a key component of a diag-

nosis of intellectual disability. Id. She critiqued many of the assessments that Gelbort

administered, opining that particular assessments are outdated, no longer considered

reliable within the field of neuropsychology, and not adequately controlled so as to

give an accurate portrayal of Clark’s abilities. Id. at 5–6. For example, Goldstein ex-

plained that the Halstead Category Test, which Gelbort administered, has not been

used since 1979. Id. at 5. Even assuming this was a typographical error of some sort

and that Gelbort in fact used the newer form of this test (called the Booklet Category

Test), Goldstein observed that race and education levels have been shown in the last

few decades to be significant moderating variables, and thus that Clark’s perfor-

mance on this test would be disproportionately poor if his scores were not compared

to his peer group. Id. Goldstein also critiqued the Luria Nebraska Neuropsychological




                                           7
   Case: 1:18-cr-00607 Document #: 95 Filed: 04/16/21 Page 8 of 17 PageID #:256




Battery as not reliable and not valid, and noted that these critiques have been raised

in the field of neuropsychology since the 1980s. Id. at 6.

      Aside from critiques of Dr. Gelbort’s testing methodology, Dr. Goldstein also

pointed out that Gelbort’s report actually made “no direct competency-related inquir-

ies” during his sessions with Clark. Goldstein Report at 8. Indeed, Gelbort actually

offered “no formal competency opinion.” Id. Instead, Goldstein noted, Gelbort only

concluded that Clark’s limited intellectual ability “strongly suggests” that Clark can-

not assist in his defense. Id.

      For now, these are sufficient summaries of the dueling expert reports. It is time

to make findings based on those reports, the expert testimony at the hearing, and the

record evidence as a whole.

                                 1. No Psychotic Disorder

      As an initial matter, the record refutes any suggestion that Clark suffers from

any “mental disease,” 18 U.S.C. § 4241(d), such as a psychotic disorder, that would

render him mentally incompetent to be prosecuted. Nor does Clark argue that he is

incapable of understanding the “nature and consequences of the proceedings against

him.” Id. Indeed, during the evidentiary hearing, Dr. Gelbort acknowledged that

Clark does understand the nature of the proceedings. Instead, if anything, Gelbort’s

diagnosis of an intellectual disability would be (in the outdated words of the statute)

a “mental defect,” id., that might prevent Clark from assisting in his defense. For

completeness’s sake, it is worth explaining why the record does not support a finding

that Clark suffers from a mental disorder that renders him incompetent.



                                            8
   Case: 1:18-cr-00607 Document #: 95 Filed: 04/16/21 Page 9 of 17 PageID #:257




       Dr. Goldstein’s report extensively and persuasively analyzed Clark’s develop-

mental, social, medical, and psychiatric history. Goldstein Report at 11–22. To start,

Clark suffered through an unstable and abusive upbringing. Id. at 11–12. He began

to have behavioral problems at an early age, including shoplifting around age 8 or 9,

animal cruelty at age 10 or 11, persistent vandalism and fighting as a pre-teen, and

joining a gang around age 12 or 13. Id. at 12. He was first arrested as a teenager and

was sent to juvenile detention; he was first tried as an adult at age 16. Id.

       Clark also self-reported having been diagnosed with numerous learning, be-

havioral, and psychiatric disorders as a child, such as attention deficit disorder with

hyperactivity, and schizophrenia. Goldstein Report at 13. Clark told Dr. Goldstein

that he was barely educated, having attended an “alternative school” “all my life,”

dropping out in ninth grade after having rarely attended classes. Id. It is also true

that Clark’s medical records showed past diagnoses of schizophrenia. Id. at 15. In his

interviews with Goldstein, Clark expressed the continued belief that he has schizo-

phrenia. Id.at 15–16. Clark even asserted that he heard voices in his head as early

as age 10 or 11, and indeed was still hearing a “little voice.” Id. But Clark then as-

serted that the “voice started a couple of years ago” when “I was an adult.” Id. at 16.

After the inconsistency was pointed out to Clark, he returned to the assertion that he

started hearing voices at age 10 or 11. Id. Goldstein pointed out that Clark’s claim

that he was hearing voices had not previously been noted in any other available rec-

ord. Id. at 20.




                                           9
   Case: 1:18-cr-00607 Document #: 95 Filed: 04/16/21 Page 10 of 17 PageID #:258




      Based on this history, both documentary and self-reported, Dr. Goldstein diag-

nosed Clark with a Conduct Disorder, an Antisocial Personality Disorder, and various

alcohol and substance use disorders. Goldstein Report at 46–49. But Goldstein re-

jected the notion that Clark truly suffered from a psychotic disorder: “Mr. Clark does

not now, nor has he ever in the past, qualified for a diagnosis of a Psychotic Disorder.”

Id. at 48. Instead, Goldstein concluded that “[m]alingering is the most reasonable

explanation” for Clark’s asserted psychotic symptoms. Id. The Court agrees with this

conclusion. The inconsistency in Clark’s reported onset of hearing voices—that is, at

what age he first started hearing voices—casts doubt on the credibility of his self-

report. Id. at 15–16. The probability of that symptom is further undermined by the

complete absence of a self-report—whether as a child or an adult—in the substantial

medical records reviewed by Goldstein. Id. at 48. What’s more, there is no reference

whatsoever in the defense expert report to Clark hearing voices, whether in the past

or in the present. See Gelbort Report at 1–5. The Court discredits the report of that

symptom, and concludes that Clark does not suffer from a psychotic disorder.

                              2. Intellectual Disability

      With the possibility of a psychotic disorder rejected, the crux of the defense

expert’s report and testimony is that Clark suffers from Intellectual Disability, and

that the disability prevents Clark from assisting in his defense. Remember that Gel-

bort assessed Clark’s Full Scale IQ as 65, which falls within the lowest 1% of the

population. Gelbort Report at 3. The other tests administered by Gelbort led him to

conclude that Clark reading, spelling, and math abilities rate at the second-, third-,



                                           10
   Case: 1:18-cr-00607 Document #: 95 Filed: 04/16/21 Page 11 of 17 PageID #:259




and fourth-grade levels respectively. Id. Based on other assessments, Gelbort opined

that Clark’s problem solving, reasoning, and judgment are impaired. Id. at 4.

      The first problem with Gelbort’s written report is that he does not offer a de-

finitive finding of incompetency. The report merely says that Gelbort’s evaluation of

Clark “strongly suggests that he does not possess the requisite intellectual and cogni-

tive abilities” to assist in his own defense. Gelbort Report at 4–5 (emphasis added).

That hedge (“strongly suggests”) appears to be intentional, because the report goes

on to say that Clark “certainly” could not assist in his defense “at a normal rate of

speed or without significant ongoing coaching and teaching.” Id. at 5. During the ev-

identiary hearing, Gelbort’s testimony on his opinions did not move much beyond the

report’s tepidness. (This is not a pejorative criticism of Gelbort, but merely pointing

out that his testimony was not much more definitive than the report.) Gelbort contin-

ued to express his opinion in a way that embedded the possibility that Clark could

assist in his defense if conferrals were slowed down, that is, that Clark’s cognitive

difficulties would require double-checking of his understanding of the proceedings or

concepts. When asked whether Gelbort held his opinions to a reasonable degree of

scientific (or neuropsychological) certainty, he initially responded yes. But then Gel-

bort again couched the opinion with qualifiers, saying “I think” that Clark is weaker

than he would “probably” need to be to assist in his defense in an “adaptive fashion,”

which again leaves open the possibility of careful and slowed-down conferral. Asked

again about the ultimate competency opinion, Gelbort again say that Clark failed the




                                          11
   Case: 1:18-cr-00607 Document #: 95 Filed: 04/16/21 Page 12 of 17 PageID #:260




second competency requirement (that is, to assist in his own defense), but again im-

mediately hedged by saying that “I would think” that Clark could not proceed.

       The second problem with Gelbort’s report is the complete absence of any exam-

ination of Clark on the direct issue at hand: whether Clerk could assist in his defense

and meaningfully engage with defense counsel. Instead, the report recited Clark’s

medical and personal history, Gelbort Report at 2, and then reported on Clark’s scores

in various neuropsychological assessments, id. at 3–4. Nowhere in the report does

Gelbort describe posing questions to Clark about defending against the prosecution.

Moving beyond the report, at the evidentiary hearing, on direct examination, Gelbort

testified only that he discussed with Clark the role of the attorneys and the judge

(and actually concluded that Clark was reasonably aware of their respective duties)—

but did not describe any discussion about defending the case and engaging with de-

fense counsel. On cross-examination, Gelbort conceded that he had not discussed the

evidence with Clark. But Gelbort also asserted (on cross-examination) that Clark had

stated, when discussing legal strategy, something to the effect that because Clark

had not been holding the gun, it could not necessarily be attributed to him. Nothing

in this testimony undermines Goldstein’s much more thorough examination on the

core issue of assisting in the defense (more on this in the next paragraph). The pur-

ported discussion is not in the report, so its credibility is undermined;3 the testimony



       3The  Court is not saying that Gelbort intentionally misdescribed on cross-examination
this discussion with Clark. It is to say that the omission of this topic from the written report
means that Gelbort was testifying from memory over one year after the interview (which
resulted in very little detail about it in the hearing, even if they engaged in the discussion)
and also means that, unfortunately, it weakens the credibility of Gelbort’s ultimate opinion
                                              12
   Case: 1:18-cr-00607 Document #: 95 Filed: 04/16/21 Page 13 of 17 PageID #:261




describes not more than a few sentences about the discussion; and what is described,

if true, does not alter competency because it is actually accurate that the fact that the

gun was not recovered in Clark’s direct possession makes it harder to attribute the

gun to him.

       In comparison, Dr. Goldstein interviewed Clark extensively about his under-

standing of the charge and the defense—and she memorialized this discussion at

length in the written report, Goldstein Report at 29–34, plus credibly testified con-

sistently about Clark’s ability to assist in the defense. According to Goldstein, Clark

understood that the charge is for possessing a firearm as a convicted felon. Id. at 29.

He was familiar with many critical terms and concepts, such as “arrest,” “evidence,”

“testimony,” “arraignment,” “plea agreement,” “trial,” and “indictment.” Id. at 29–32.

The plea and the trial aspects of the proceeding are especially important, because

Clark’s vacillation between those two choices is what in part prompted defense coun-

sel to request the competency hearing.

       Most importantly, Clark was able to speak with reasonable accuracy on core

legal issues. For example, on actual versus constructive possession, Clark told Dr.

Goldstein that he “want[ed] to fight” the current charge against him on the grounds

that “[t]hey say they caught me with a gun, but they just found a gun and said it was

mine.” Goldstein Report at 29 (emphasis in original). He later repeated the im-

portance of the fact that “[t]he gun was in the car, not on me.” Id. at 33. At the same




because he did not believe this crucial topic was important enough to include in the written
report.
                                            13
   Case: 1:18-cr-00607 Document #: 95 Filed: 04/16/21 Page 14 of 17 PageID #:262




time, recognizing the evidence from the Cook County Jail telephone recording, Clark

conceded, “They have me on tape saying it’s mine.” Id.

      Dr. Goldstein also probed Clark’s vacillation between pleading guilty and going

to trial. In response, Clark told Goldstein that he had initially planned to plead guilty

when the charges were only in state court. Goldstein Report at 29. The state plea

agreement offered him four years in custody. Id. But when the federal government

brought charges, then the situation became worse. Id. As Clark understood it, the

Sentencing Guidelines would set him at a “33” even if he pled guilty. Id. Although the

Court is not privy to the plea discussions of the parties (nor is the Court asking to be),

that actually is consistent with the default Armed Career Criminal offense level un-

der Guideline § 4B1.4(b)(3)(B). And with the statutory mandatory minimum of 15

years, it sometimes is true that a defendant in Clark’s shoes in effect gets “no credit

for accepting responsibility,” Goldstein Report at 29—as Clark himself explained it—

because of the 15-year floor. Clark also understood the unpredictability of whether

he would be sentenced as an Armed Career Criminal, and (quite naturally) expressed

frustration that the government would not tell him whether he qualifies or not. Gold-

stein Report at 33. Based on these parts of Goldstein’s report and her supporting

hearing testimony, the Court finds that Clark’s vacillation is simply the product of

the difficult situation in which he finds himself—and not caused by mental incompe-

tency. He is reasonably and rationally working through the difficult circumstances.4




      4Of  course, the Court takes no position at all on whether Clark should or should not
plead guilty. It is entirely up to him.
                                            14
   Case: 1:18-cr-00607 Document #: 95 Filed: 04/16/21 Page 15 of 17 PageID #:263




      It is worth noting too that, even accepting for argument’s sake Dr. Gelbort’s

diagnosis of Intellectual Disability, Dr. Goldstein credibly explained, both in her re-

port and on the witness stand, that Clark is sufficiently high-functioning to assist in

his defense (indeed, Goldstein rejected the diagnosis altogether). On Clark’s intellec-

tual abilities, Goldstein also administered an array of cognitive tests assessing effort

and motivation, intellectual functioning, academic achievement, attention and con-

centration, learning and memory, language functioning, executive functioning, and

motor functioning. Goldstein Report at 35–41. Although Goldstein too found that

Clark’s general intelligence is extremely low and that his Full Scale IQ was 67 (only

two points higher than Gelbort’s finding), she explained that in all four areas of cog-

nitive functioning (verbal knowledge, perceptual reasoning, working memory, and

processing speed), Clark achieved at least some Low Average ratings in each of the

cognitive domains. Id. at 37. Goldstein’s report and testimony also explained that,

although Clark likely has a verbally based learning disorder, id. at 43, this is more of

an academic concepts problem (vocabulary, grammar, and syntax) rather than a prob-

lem understanding verbal explanation, id. At most, in expressing himself, Clark’s

problems are “mild in severity.” Id. Goldstein also repeatedly explained that Clark

had no reluctance, anger, or embarrassment on either end of clarifying communica-

tions. That is, if Clark had difficulty understanding Goldstein, then he would simply

ask for clarification; conversely, if she had difficulty understanding him, then she

would ask for clarification, and he would clarify. Although these obstacles might jus-

tify careful attention to Clark’s communicative needs either at a change of plea



                                          15
   Case: 1:18-cr-00607 Document #: 95 Filed: 04/16/21 Page 16 of 17 PageID #:264




hearing or during a trial, the Court credits Goldstein’s opinion that Clark can reason-

ably assist in his defense.

      Finally, it is worth noting that the recorded calls at Cook County Jail support

the competency finding. As described in Dr. Goldstein’s report, Goldstein Report at

3–5 (Clark has not challenged the accuracy of the excerpts, Clark recounts the night

of his arrest, admitting that he had the gun (using the slang term “bumper”) “on me,”

and then saw the police down the street, so he “took it up off me, and kicked the

motherfucker halfway up under the seat.” Id. at 5. In another call, he stated that he

knew that “I ain’t have no business with a pistol on me,” presumably because of his

prior convictions. Id. Most importantly, in a February 27, 2018 call, Clark spoke with

the car’s driver, Jerry Edmond. Id. at 4. During the call, Clark refuted Edmond’s

statement that Edmond thought the gun (the “bump”) was in the trunk of the car—

indeed, Clark reminded Edmond that Clark had taken the “bump” out of the trunk

when they made a stop. Id. So Clark had a detailed memory of the events and was

able to promptly correct Edmond’s faulty recollection. Clark went on to describe the

drivers traffic maneuvers before the stop, going so far as to say that, after the driver

made a second U-turn, “we was dead already …. Cuz now we looking suspicious.” Id.

This detailed recitation of the facts—and the inferences to be drawn from the facts—

further corroborates that Clark can assist in his own defense. Of course, the Court is

not deciding that the statements are admissible, nor is the Court drawing any other

conclusions about the statements. And it bears emphasizing again that it is entirely

up to Clark whether he wants to plead or instead go to trial. The recorded calls do



                                          16
   Case: 1:18-cr-00607 Document #: 95 Filed: 04/16/21 Page 17 of 17 PageID #:265




show, however, the significant level of comprehension with which Clark discusses the

events.

                                      III. Conclusion

        In sum, the Court finds that Clark is mentally competent: he understands the

nature and consequences of the proceedings against him and he can assist properly

in his defense. The Court certainly will consider any steps, out of an abundance of

caution, to accommodate any additional time or explanations that Clark might need

during any phase of the case, including at a change of plea hearing or during trial.5

In any event, defense counsel shall confer with the Defendant to decide on the next

step of the case. The tracking status hearing of April 23, 2021, is reset to a video

status hearing on April 26, 2021, at 2:30 p.m. (If, after conferral, the defense counsel

is confident about the next step, then counsel may email the courtroom deputy and

the government in advance and in lieu of the next status hearing to propose a sched-

ule.)

                                                           ENTERED:



                                                                 s/Edmond E. Chang
                                                           Honorable Edmond E. Chang
                                                           United States District Judge

DATE: April 16, 2021




        5Forexample, during a trial (if Clark chooses to go to trial), breaks after direct exam-
ination and before cross-examination might be warranted so that he can confer with defense
counsel.
                                              17
